Order entered December 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01165-CR

                           CHADRICK OTIS HAVEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-60734-N

                                           ORDER
       The Court REINSTATES the appeal.

       On December 3, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is represented by retained counsel who requested the record after

he was retained; (3) Sandra Hughes is the court reporter who recoded the proceedings; (4) Ms.

Hughes suffered a shoulder injury that resulted in a delay in her completing her work; and (5)

Ms. Hughes stated that the record could be filed within thirty days of the December 17, 2015

findings.

       We ORDER court reporter Sandra Hughes to file the complete reporter’s record,

including all exhibits admitted into evidence, by JANUARY 20, 2016.
       We DIRECT the Clerk to send copies of this order to Sandra Hughes, official court

reporter, 195th Judicial District Court, and to counsel for all parties.




                                                       /s/     ADA BROWN
                                                               JUSTICE